EXHIBIT 10.1 GEORGETOWN SAVINGS BANK INCENTIVE COMPENSATION PLAN GOALS FOR JULY 1, 2010 – DECEMBER 31, 2010 Organizational Level:Executive Employee: Robert E. Balletto Incentive Target (6-months): 18% ($16,601) Title: President and Chief Executive Officer The dollar figures presented in this example are estimates.Incentive payments will be based on the employee’s base compensation, which includes actual straight-time pay (excludes overtime), jury duty, holiday, vacation, personal and sick pay for the period of July 1, 2010 through December 31, 2010. Minimum Thresholds In order to receive payment for achievement of the goals listed below, the following thresholds must be met: 1. CAMELS ratings must be at a rating of “2” or better at all time during the Plan Year.This will be measured by both internal audit results and OTS rating. 2. Asset Quality must be at a level of “Satisfactory” or better at all time during the Plan Year.This will be measured by both internal audit results and OTS rating. Tier 1: Bank-wide Performance GOAL: #1: Profitability – Achieve Return on Assets (ROA) Payout Percentage: 55% $9,131 Goals Payout 95% of budget At budget 110% of budget Stretch Goal Every .05% over 110% of budget GOAL: #2: Profitability – Achieve Efficiency Ratio Payout Percentage: 25% $4,150 Goals Payout At budget 97% of budget Stretch Goal Every 2% under 97% of budget Tier 2: Team Performance GOAL: #3: Prepare and present a Business Plan to address the strategic initiative of increasing local commercial loan growth that meets the approval of the Board of Directors no later than December 20, 2010. Payout Percentage: 20% $3,320 Tier 3: Individual Performance Goals: None Minimum Level of Expectations To be eligible for this Incentive Compensation Plan the employee must meet the following: · Performing at a satisfactory level or above, · Not on written warning, and · Actively employed at the time of the incentive payment.
